UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
SAIFULLAH PARACHA,                        )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                    Civil Action No. 04-2022 (PLF)
                                          )
BARACK OBAMA, et al.,                     )
                                          )
            Respondents.                  )
__________________________________________)


                                               ORDER

               This matter is before the Court on petitioner’s motion to suppress the amended

factual return. In their opposition, respondents identify two pending proceedings that may make

petitioner’s motion moot in full or in part. Specifically, respondents represent that they have

submitted for declassification certain statements attributed to petitioner which currently are

deemed classified. In addition, the determination of whether the Protective Order permits a

petitioner’s counsel to disclose classified information acquired from the petitioner to the

petitioner himself is before Judge Hogan for consideration. Accordingly, the Court concludes

that petitioner’s motion may become moot in full or in part, and therefore that it does not make

sense to rule on it at this point. Accordingly, it is hereby

               ORDERED that petitioner’s motion [263] is denied without prejudice.

               SO ORDERED.

                                               _/s/______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: May 4, 2009